Citation Nr: 1806752	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran testified at a Board hearing.  A transcript of that hearing is of record.  

This matter was previously before the Board in April 2011 and June 2012 (when it was remanded for additional development), December 2013 (when it was denied), December 2014 (when the Board remanded it pursuant to a Joint Motion for Remand (JMR) and subsequent United States Court of Appeals for Veterans Claims (hereinafter Court) order), and April 2017 when the Board denied it.  The Veteran appealed the April 2017 Board's denial to the Court.  In September 2017, the Court vacated the Board's decision and remanded the matter consistent with a JMR.

In January 2018, the Veteran submitted additional evidence/argument and requested that the matter be remanded to the Agency of Original Jurisdiction (AOJ) for review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The claims file includes several VA opinions/addendums with regard to the Veteran's disability.  However, as directed by the JMR, another opinion is warranted.  

As directed in the JMR, the clinician should consider and discuss the VA Adjudication Manual provisions at M21-VI-7.21(b)(2), page 7-IV-3 (January 31, 1997) for the proposition that asbestos-related disease can develop from brief exposure to asbestos, and comment on this as it may relate to the Veteran's health.  

Also as directed in the JMR, the clinician should have addressed the specifically identified radiological evidence noted in the December 2014 remand (August 2001, October 2003, May 2004, and April 2008 radiology reports) and discuss whether, during the appeal period from December 2006, there was evidence of interstitial lung disease.

Also as directed in the JMR, the clinician should have addressed whether any of the Veteran's respiratory disabilities diagnosed since December 2006, including obstructive sleep apnea and bronchiectasis, are related to symptoms documented in service, including sore throat, rhinorrhea with specks of blood in the sputum, a URI, and complaints of constant cough as well as a reported history of whooping cough as a child and mild and occasional sinusitis attacks.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain any outstanding VA and non-VA treatment records.

2. Obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a respiratory disability (to include COPD, OSA, and/or bronchiectasis) at any time since December 2006 which is causally related to, or aggravated by, active service.  In particular, the opinion provider should address the following matters:

a. Please consider and discuss the VA Adjudication Manual provisions at M21-VI-7.21(b)(2), page 7-IV-3 (January 31, 1997) which provides that asbestos-related disease can develop from brief exposure to asbestos, and comment on this as it may relate to the Veteran's health; and 
b. Please consider and discuss whether, at any time during the appeal period (which began in December 2006), there was evidence of interstitial lung disease in light of the August 2001 private chest X-ray (likely chronic interstitial changes in the lungs), an October 2003 private CT scan (diffuse interstitial disease); a May 2004 private chest X-ray (interstitial changes in both lungs); and an April 2008 VA chest X-ray (unchanged left mid lung field parenchymal scarring); and
c. Please consider and discuss whether any of the Veteran's respiratory disabilities diagnosed since December 2006, including obstructive sleep apnea and bronchiectasis, are related to symptoms documented in service, including sore throat, rhinorrhea with specks of blood in the sputum, a URI, and complaints of constant cough as well as a reported history of whooping cough as a child and mild and occasional sinusitis attacks. 

In rendering opinion(s), the examiner should also consider and discuss, as necessary, the significance, or lack of clinical significance, of the following: a.) SSA records noting onset of a respiratory disability in approximately 1978; b.) an August 2000 record which reflects a history of pulmonary fibrosis diagnosed in 1984; c.) an April 2009 CT; d.) August 2011 PFT results e.) a May 2013 VA pulmonary consult note which reflects that the "most recent CT chest does not show any significant parenchymal disease suggestive of pulmonary fibrosis, especially in light of a presumed diagnosis of an incurable/progressive disease that has been carried for 15-20 years without any evolution.  No pleural thickening or plaques which would be one of the most common manifestations of any significant asbestos exposure"; f.) a September 2014 CT chest examination which showed no evidence of pulmonary fibrosis but showed varicose bronchiectasis of the upper lobe of the right lung with pleural and parenchymal scarring suggestive of prior infectious process in the right upper lobe; g.) the August 28, 2015 high density CT examination of the chest and the report which showed no interstitial lung disease or pleural plaques to suggest asbestos exposure, and stable bronchiectasis in multiple lobes as compared to previous examinations; h.) VA PFT results; i.) a June 1963 STR (Dental) in which the Veteran reported that he had never had shortness of breath; j.) the November 1964 Report of Medical Examination which notes that a November 4, 1964 x-ray of the chest was normal; k.) the Veteran's January 1969 Report of Medical History; and in which he denied all complaints, to include denying chronic cough, asthma, shortness of breath; l.) the prior medical opinions; m.) the Agency for Toxic Substances & Disease Registry (ATSDR) report that inhalation of asbestos fibers can cause different diseases and that there are four types of pleural changes when asbestos-related (cited by the Veteran's attorney in January 2018 correspondence), and n.) the statement quoted by the Veteran's attorney that pleura are more sensitive to asbestos than the lung parenchyma and citing Peacock et. al.2000, Khan et al. 2013.

2.  Following completion of the above, readjudicate the issue.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




